           Case 1:17-cv-05833-DLC Document 245 Filed 11/16/20 Page 1 of 1



                                       BERRY LAW PLLC
                                         745 FIFTH AVENUE
                                           FIFTH FLOOR
                                    NEW YORK, NEW YORK 10151
                                      Phone (212) 355-0777
                                       Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                             November 16, 2020
by the ECF system
Hon. Denise L. Cote, U.S.D.J.
Senator Patrick Moynihan Federal Courthouse
500 Pearl Street, Courtroom 15B
New York, New York 10007
                                 Re: Knopf v. Esposito, 17 Civ. 5833 (DLC) (SN)
Your Honor:

        This letter responds to the Court’s query as to whether I was inconsistent or incorrect in
stating that Sanford had declined to accept email service of a subpoena.

        On October 29, I invited Sanford to accept service by email. See ECF 241-1. Mr.
Sanford did not respond and, on November 10 (twelve days after my invitation), I filed the
motion for leave to serve by email. I believe that the meaning of “decline” includes a failure to
respond to an offer or invitation within a reasonable time. For example, the Merriam-Webster
Online Thesaurus states, verbatim:
        Thesaurus
        decline verb
        Synonyms & Antonyms of decline
        (Entry 1 of 2)
        1 to show unwillingness to accept, do, engage in, or agree to
https://www.merriam-webster.com/thesaurus/decline

        The MacMillan Online Thesaurus lists “ignore” and “pass up” as synonyms for decline.
https://www.macmillanthesaurus.com/us/decline Contract law, of course, deems a failure to
accept an offer within a reasonable time a rejection of the offer.

       Regarding Mr. Sanford’s contention that the subpoena was not prepared until November
3, 2020, what the “metadata” actually shows it that it was moved to another section of my
computer to another after it was prepared. A copy of the subpoena was emailed to defendants on
October 29.

         Thank you for your attention to this matter.

                                               Respectfully submitted,

                                           /s/ Eric W. Berry
                                           Eric W. Berry
cc: all parties by ECF, Ms. Nadel and Mr. Sanford by email
